          Case: 3:20-cv-00212-jdp Document #: 22 Filed: 11/02/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


    BRIDGET RENNA OSBORNE,

                                 Plaintiff,
           v.                                                        OPINION and ORDER

    ANDREW M. SAUL,                                                          20-cv-212-jdp
    Commissioner of Social Security,

                                 Defendant.


         Bridget Renna Osborne seeks judicial review of a final decision of defendant Andrew

Saul, Commissioner of the Social Security Administration, finding Osborne not disabled within

the meaning of the Social Security Act. Osborne contends that administrative law judge Janet

Akers (ALJ) erred by: (1) failing to adequately consider Osborne’s subjective complaints;

(2) giving flawed reasons for rejecting the opinion of a nurse practitioner; and (3) failing to

support a finding that Osborne could frequently perform handling and fingering.

         The court is not persuaded that the ALJ erred and will affirm the commissioner’s

decision.



                                              ANALYSIS

         Osborne sought benefits based on both physical and mental impairments, alleging

disability beginning in 2014. R. 18.1 In a January 2019 decision, the ALJ found that Osborne

suffered from several severe impairments, including lupus, fibromyalgia, and Raynaud’s disease.




1
    Record cites are to the administrative transcript, located at Dkt. 11.
        Case: 3:20-cv-00212-jdp Document #: 22 Filed: 11/02/20 Page 2 of 8




R. 19.2 The ALJ ascribed to Osborn the residual functional capacity (RFC) to perform sedentary

work with additional restrictions, including that Osborne must be allowed to change positions

every 30 minutes for one to two minutes. R. 21. Based on the testimony of a vocational expert

(VE), the ALJ found that Osborne could not perform her past work, but she was not disabled

because she could work in jobs available in the national economy, including account clerk,

document preparer, and assembler.

       On appeal, the court’s role is to determine whether the ALJ’s decision is supported by

substantial evidence, meaning that the court looks to the administrative record and asks

“whether it contains sufficient evidence to support the agency's factual determinations.” Biestek

v. Berryhill, 139 S. Ct. 1148, 1154 (2019). The standard is not high and requires only “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id.

But the ALJ’s decision must identify the relevant evidence and build a “logical bridge” between

that evidence and the final determination. Moon v. Colvin, 763 F.3d 718, 721 (7th Cir. 2014).

A. Subjective complaints

       The court must uphold an ALJ’s credibility determination unless it is “patently wrong.”

Pepper v. Colvin, 712 F.3d 351, 367 (7th Cir. 2013). In this case, Osborne devotes four pages

of her opening brief to summarizing subjective complaints that she alleged in her function

reports and at the administrative hearing, Dkt. 18, at 13–16, and she broadly contends that

her complaints “should have been given weight,” id. at 17. But the way Osborne frames the

issue is flawed for two reasons.




2
  The ALJ also found that Osborne suffers from severe mental impairments, but Osborne
doesn’t challenge the ALJ’s handling of her mental impairments, so the court need not consider
those.


                                               2
           Case: 3:20-cv-00212-jdp Document #: 22 Filed: 11/02/20 Page 3 of 8




       First, the ALJ didn’t simply discount Osborne’s subjective complaints. Rather, the ALJ

found that Osborne’s impairments could reasonably be expected to produce her symptoms, but

that Osborne’s “statements concerning the intensity, persistence, and limiting effects of these

symptoms are not entirely consistent with the medical evidence and other evidence.” R. 22.

       Second, and more important, Osborne doesn’t explain how the RFC fails to account for

most of her subjective complaints. For example, she cites several instances in the record in

which she complains about pain, and she contends that the ALJ was “playing doctor” when she

found that Osborne’s pain improved with treatment. But missing from Osborne’s argument is

any explanation of why she believes that the level of pain she experiences is disabling or imposes

limitations beyond those found by the ALJ. See Carradine v. Barnhart, 360 F.3d 751, 754 (7th

Cir. 2004) (“The issue in the case is not the existence of these various conditions of hers but

their severity.”). Without that explanation, it simply doesn’t matter how much Osborne’s pain

did or didn’t improve when she complied with treatment. See Scheck v. Barnhart, 357 F.3d 697,

702 (7th Cir. 2004) (claimant bears burden of showing impairments that affected ability to

work). 3

       Osborne does develop an argument about her fatigue, citing her testimony from the

administrative hearing. When questioned by her attorney about fatigue, Osborne said that she

feels like she has “flu all the time.” R. 50. After Osborne said that she recently had a “flare up”

of fatigue that kept her in bed for three days, counsel asked Osborne how often she got “those

flare-ups where it kind of puts you down for a little bit of time.” Id. Osborne said that it


3
  Osborne includes a sentence in her brief observing that the ALJ rejected “other subjective
findings,” including memory loss, skin lesions, fever, and vomiting. Dkt. 18, at 23–24. But
Osborne doesn’t explain why she believes that the ALJ erred in her handling of these symptoms,
so Osborne has forfeited any contention that the symptoms show that she is disabled.


                                                3
         Case: 3:20-cv-00212-jdp Document #: 22 Filed: 11/02/20 Page 4 of 8




“depends on the amount of stress that’s going on in my life.” Id. She then said that she gets

flare ups “at least three days out of the week” and “maybe ha[s] one productive day out of the

week.” R. 51.

         Osborne’s testimony could have been clearer. Her answers could be interpreted to mean

that her fatigue is situational, that she is only able to work four days a week, or that she is only

able to work one day a week. But the court will assume that her testimony, if accepted, would

render her disabled.

         The ALJ considered Osborne’s testimony about fatigue and declined to credit it on the

ground that it was inconsistent with her daily activities:

                At the hearing, the claimant alleged that she has flares weekly
                lasting three days. She stated some days she struggles to get out
                of bed. However, she engages in activities inconsistent with her
                allegations of disability. The record shows that she became
                engaged, planned her wedding, listed her house, performed or
                oversaw repairs on it, then meeting new people and dating them.
                She went camping. She takes care of multiple children. She was
                swimming and walking for exercise in April 2018. While these
                activities are not work activity, they suggest she is more capable
                than alleged.

R. 26.

         Osborne contends that her activities “offer little evidence that [she] could sustain

competitive employment.” Dkt. 18, at 21. But the ALJ didn’t say otherwise. The ALJ

acknowledged that the activities “are not work activity” but observed that they are nonetheless

evidence that Osborne is “more capable than alleged.” That is a permissible use of evidence

about a claimant’s activities of daily living. See Loveless v. Colvin, 810 F.3d 502, 508 (7th Cir.

2016) (ALJ may consider a claimant’s daily activities “in assessing whether his testimony about

the effects of his impairments was credible or exaggerated”).



                                                 4
        Case: 3:20-cv-00212-jdp Document #: 22 Filed: 11/02/20 Page 5 of 8




        Osborne doesn’t deny that her activities are inconsistent with her allegations. Instead,

she contends that it was the ALJ’s obligation to inquire further at the administrative hearing

to determine the extent of her activities, citing Stage v. Colvin, 812 F.3d 1121, 1126 (7th Cir.

2016). But Stage doesn’t help her. In that case, the court concluded that an ALJ may not assume

that a claimant failed to seek treatment because she didn’t need it. But the court of appeals

has rejected the contention that an ALJ has a general duty to resolve any ambiguities in the

record. See McHenry v. Berryhill, 911 F.3d 866, 873–74 (7th Cir. 2018) (“[A]n ALJ has the

burden of inquiry only when drawing inferences about the severity of a condition from the

failure to seek or continue medical care.” (emphasis added)). In McHenry, the court specifically

declined to require the ALJ to inquire about the extent of the claimant’s physical activities. Id.

Like the plaintiff in McHenry, Osborne doesn’t cite evidence showing that her activities were

minimal and therefore consistent with her subjective complaints.

       It was reasonable for the ALJ to infer that Osborne would not have an active social

calendar if she felt like she had flu “all the time” and only had one “productive” day a week.

That’s enough to uphold the ALJ’s credibility determination under the “substantial evidence”

standard, even if reasonable minds could disagree with the ALJ. See Barrett v. Saul, 822 F. App’x

493, 497 (7th Cir. 2020).

       Even if the ALJ placed too much emphasis on Osborne’s activities, that wouldn’t be a

ground for a remand in this case. The ALJ gave great weight to the opinions of the state agency

consultants, noting that both of them considered Osborne’s fatigue but still found that she

could perform a range of sedentary work. R. 29. So that is an alternative basis for discounting

Osborne’s complaints of fatigue. See Bates v. Colvin, 736 F.3d 1093, 1098 (7th Cir. 2013)

(rejecting some of the ALJ’s reasons for discounting the claimant’s subjective complaints but


                                                5
        Case: 3:20-cv-00212-jdp Document #: 22 Filed: 11/02/20 Page 6 of 8




upholding credibility determination because the ALJ “provide[d] some evidence supporting her

determination”).

       Osborne doesn’t challenge the consultants’ opinions. Instead, she says only that the

consultants issued their decisions in 2016 and didn’t consider evidence from 2017 and 2018.

But Osborne doesn’t allege that her conditioned worsened after 2016, so the ALJ was entitled

to rely on the agency opinions despite their age. See Moreno v. Berryhill, 882 F.3d 722, 728 (7th

Cir. 2018) (“An ALJ should not rely on an outdated assessment if later evidence containing

new, significant medical diagnoses reasonably could have changed the reviewing physician’s

opinion.”). The ALJ’s credibility determination wasn’t patently wrong, so Osborne isn’t entitled

to a remand on this ground.

B. Nurse practitioner opinion

       In June 2015, Osborne’s nurse practitioner, Julie Smith, wrote the following:

              I recommended being off work for an additional 3 months. In 1
              month she will see her rheumatologist. I am hopeful they will
              make a medication change at that time, and then she would have
              2 months for adjustment on that new prescription if all goes as
              planned. At this point, she is unable to work. She simply does not
              have the ability to.

R. 526. The ALJ gave “little weight” to Smith’s opinion for multiple reasons, but the court need

only consider one of them, which is that, on its face, the opinion was for a three-month

restriction. Smith did not purport to be giving an opinion on Osborne’s long-term prospects,

so the ALJ was entitled to discount it. Osborne says that Smith gave her opinion as part of an

application for long-term disability benefits, so the ALJ should have interpreted the opinion

accordingly. But the opinion says what it says. If Smith had wanted to give an opinion on

Osborne’s permanent restrictions, she could have said so.



                                               6
        Case: 3:20-cv-00212-jdp Document #: 22 Filed: 11/02/20 Page 7 of 8




       Even if the ALJ should have interpreted Smith’s opinion as Osborne suggests, any error

was harmless. See McKinzey v. Astrue, 641 F.3d 884, 892 (7th Cir. 2011) (“[A]dministrative

error may be harmless: we will not remand a case to the ALJ for further specification where we

are convinced that the ALJ will reach the same result.”). The ALJ need not defer to a medical

provider’s conclusory opinion about a claimant’s ability to work, which is all Smith’s opinion

was. See Loveless, 810 F.3d at 507. Osborne says that Smith’s opinion was more than that, citing

the following statement from Smith:

              Bridget states that some days it is hard to get out of bed. She
              really struggles with her chronic pain issues, her immense
              overwhelming fatigue, and her secondary depression. She is also
              anxious, nervous a lot. She has currently been struggling with
              rashes again. This is related to her lupus. She tries to stay out of
              the sun. She really cannot tolerate hardly any sunlight right now.
              The rashes, she said, itch so bad that itching does not seem to do
              anything and her skin sometimes will peel. They are extremely
              irritating to her. She has been off work, as I said, since May
              because of her symptoms.

R. 525. But the above statement isn’t an opinion because it doesn’t include any findings. It’s

simply a recitation of what Osborne told her. And even if Smith credited Osborne’s statements,

it is well established that the ALJ does not have to give any weight to opinions that are based

solely on a patient’s self-reporting. See Apke v. Saul, 817 F. App’x 252, 256–57 (7th Cir. 2020).

Under these circumstances, the court is convinced that the ALJ would not credit Smith’s

opinion over the more recent opinions of the state agency consultants, who considered more

medical evidence than Smith. See Primm v. Saul, 789 F. App’x 539, 545 (7th Cir. 2019) (ALJ’s

failure to discuss opinion was harmless when it contained “only conclusory findings”).

C. Handling and fingering

       The ALJ found that Osborne could “frequently handle and finger bilaterally.” R. 21.

Osborne says that the ALJ’s finding “had no foundation” because the state agency consultants

                                               7
        Case: 3:20-cv-00212-jdp Document #: 22 Filed: 11/02/20 Page 8 of 8




found no limitations on fingering or handling, and the ALJ did not rely on any other expert’s

opinion. Dkt. 18, at 28.

       It is not clear what point Osborne is making. If Osborne means to contend that the ALJ

found that Osborne was more limited than what the evidence supports, that error would be

harmless. If the ALJ had followed the opinions of the consultants, she would have imposed no

handling or fingering restriction, which would not support Osborne’s claim of disability.

       On the other hand, if Osborne means to contend that the ALJ should have found that

her handling and fingering limitations were more severe, that contention fails because she

doesn’t “identify medical evidence that would justify further restrictions.” Loveless v. Colvin,

810 F.3d 502, 508 (7th Cir. 2016). Osborne cites several instances in which she noted pain,

numbness, or tingling in her hands, Dkt. 18, at 28–29, but she doesn’t explain how any of

those statements would support greater restrictions than what the ALJ found. So Osborne

hasn’t provided a basis for reversing the ALJ’s decision on this ground.



                                           ORDER

       IT IS ORDERED that the decision of the commissioner is AFFIRMED and the

November 19, 2020 oral argument is CANCELED. The clerk of court is directed to enter

judgment in favor of the commissioner and close this case.

       Entered November 2, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               8
